DISMISS; and Opinion Filed June 27, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00222-CV

                  IN THE INTEREST OF M.R. AND J.R., JR., CHILDREN

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-08-07870

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                 Opinion by Justice Pedersen, III
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated February 21, 2019, we notified appellant the $205 filing fee was due. We directed appellant

to remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated February 21, 2019, we informed appellant

the docketing statement in this case was due. We cautioned appellant that failure to file the

docketing statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated April 25, 2019, we informed appellant the clerk’s record had not been filed

because appellant had not paid for the clerk’s record. We directed appellant to provide verification

of payment or arrangements to pay for the clerk’s record or to provide written documentation

appellant had been found entitled to proceed without payment of costs within ten days. We

cautioned appellant that failure to do so would result in the dismissal of this appeal without further
notice. To date, appellant has not paid the filing fee, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                 /Bill Pedersen, III/
                                                 BILL PEDERSEN, III
                                                 JUSTICE


190222F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF M.R. AND J.R.,                    On Appeal from the 303rd Judicial District
 JR., CHILDREN                                        Court, Dallas County, Texas
                                                      Trial Court Cause No. DF-08-07870.
 No. 05-19-00222-CV                                   Opinion delivered by Justice Pedersen, III.
                                                      Justices Whitehill and Partida-Kipness
                                                      participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellees JAVIER RAMIREZ and THE STATE OF TEXAS
recover their costs of this appeal from appellant AMY GUINN.


Judgment entered this 27th day of June, 2019.




                                                –3–